DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the last line of the claim recites “lower than a target temperature of the recording medium in the cleaning mode.”  This is confusing, because various instances of “recording medium” have already been set forth in the claim, and it is not clear as to which “recording medium” is being referenced in this instance.  As such, claim 1 is rendered indefinite.  
For examination purposes, the last line of claim 1 will be interpreted as --lower than a target temperature of the recording medium with the basis weight less than or equal to the first predetermined basis weight in the cleaning mode.--
Dependent claims 2-5 are rendered indefinite at least due to their dependence upon claim 1.
Regarding claim 2, the last 2 lines of the claim recite “temperature higher than a target temperature of the recording medium in the cleaning mode.”  This is confusing, because various instances of “recording medium” have already been set forth in claims 1 and 2, and it is not clear as to which “recording medium” is being referenced in this instance.  As such, claim 2 is rendered indefinite.  
For examination purposes, the last lines of claim 2 will be interpreted as --temperature higher than a target temperature of the recording medium with the basis weight greater than or equal to the second predetermined basis weight in the cleaning mode.--
Regarding claim 3, the phrase “equal to a target temperature in the cleaning mode” spans the last 2 lines of the claim.  This is confusing, because various instances of “a target temperature…in the cleaning mode” have already been set forth in claims 1-3.  It is not clear whether or not this target temperature is the same as any of the others previously referenced. As such, claim 3 is rendered indefinite.  
For examination purposes, this phrase will be interpreted as --equal to a target temperature of the recording medium with the basis weight greater than or equal to the first predetermined basis weight and less than or equal to the second predetermined basis weight in the cleaning mode.--


Allowable Subject Matter
Claims 1-5 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Prior art of record does not disclose or suggest “when the controller executes the non-cleaning mode, the temperature adjustment control section is configured to set a target temperature of a recording medium with a basis weight less than or equal to the first predetermined basis weight to a temperature lower than a target temperature of the recording medium [with the basis weight less than or equal to the first predetermined basis weight] in the cleaning mode” in combination with the remaining limitations of claims 1-5.

Prior Art
Saito et al. (US 2019/0294086, hereinafter “Saito”) is cited as the closest prior art.  Saito teaches an image forming apparatus including a cleaning web for a fixing unit (pressure/heating rotary members).  A controller executes a cleaning mode in which the cleaning web cleans during image formation and a non-cleaning mode in which the cleaning web does not clean during image formation.  Saito further teaches adjusting the fixing temperature based on the type of sheet being used.  Saito fails to teach or suggest utilizing different fixing temperatures for a same type of sheet during the non-cleaning mode compared to the cleaning mode. 
The remaining documents cited on form PTO-892 included herewith are cited as related art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J THERRIEN whose telephone number is (571)272-2677. The examiner can normally be reached Monday-Friday 8 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571)272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLA J THERRIEN/Primary Examiner, Art Unit 2852